IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2008

                                       No. 07-30573                   Charles R. Fulbruge III
                                                                              Clerk

SANDRA ROBERT JACOB; KIRT JACOB, JR., INDIVIDUALLY AND ON
BEHALF OF DECEDENT KIRT JACOB SR.; TINA JACOB BROUWER

                                                  Plaintiffs-Appellants
v.

GRAND CASINOS OF MISSISSIPPI, LLC-GULFPORT, DOING BUSINESS
AS GRAND CASINO GULFPORT

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                for the Eastern District of Louisiana, New Orleans
                                 No. 2:05-CV-805


Before JONES, Chief Judge, BARKSDALE, and STEWART, Circuit Judges.
PER CURIAM:*
       There being no reversible error, the judgment of the district court is
AFFIRMED. See 5TH CIRCUIT LOC. RULE 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.